File Nos.33-58282 811-7512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [ ] Post‑Effective Amendment No. 27 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 27 [X] (Check appropriate box or boxes.) DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. - Dreyfus Worldwide Growth Fund (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Post-Effective Amendment No. 25 to the Registration Statement on Form N-1A filed on February 25, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. PART C. OTHER INFORMATION ITEM 28 Exhibits (a)(1) Registrant's Articles of Incorporation are incorporated by reference to Exhibit (1)(a) of Post-Effective Amendment No. 4 to the Registration Statement on Form N-1A, filed on February 21, 1996. (a)(2) Registrant's Articles Supplementary are incorporated by reference to Exhibit (a)(2) of Post-Effective Amendment No. 9 to the Registration Statement on Form N-1A, filed on July 28, 1999 (“Post-Effective Amendment No. 9”). (a)(3) Amendment to Articles of Incorporation is incorporated by reference to Exhibit (a)(3) of Post-Effective Amendment No. 22 to the Registration Statement on Form N-1A, filed on February 26, 2009 (“Post-Effective Amendment No. 22”). (b) Registrant's By-Laws, as amended, are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A, filed on February 27, 2006 (“Post-Effective Amendment No. 18”). (d)(1) Management Agreement is incorporated by reference to Exhibit (d)(1) of Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on February 25, 2010 (“Post-Effective Amendment No. 24”). (d)(2) Sub-Investment Advisory Agreement is incorporated by reference to Exhibit (d)(2) of Post-Effective Amendment No. 24. (e)(1) Distribution Agreement is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 25 to the Registration Statement on Form N-1A, filed on February 25, 2011 (“Post-Effective Amendment No. 25”). (e)(2) Form of Distribution Plan Agreement is incorporated by reference to Exhibit (6)(b) of Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A, filed on May 3, 1995 (“Post-Effective Amendment No. 3”). (e)(3) Form of Shareholder Services Plan Agreement is incorporated by reference to Exhibit (6)(c) of Post-Effective Amendment No. 3. (e)(4) Supplemental Sales Agreement is incorporated by reference to Exhibit (e)(4) of Post-Effective Amendment No. 19 to the Registration Statement on Form N-1A, filed on February 27, 2007 (“Post-Effective Amendment No. 19”). (g) Custody Agreement is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 25. (h)(1) Shareholder Services Plan is incorporated by reference to Exhibit (h) of Post-Effective Amendment No. 9. (h)(2) Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(2) of Post-Effective Amendment No. 20 to the Registration Statement on Form N-1A, filed on February 27, 2008 (“Post-Effective Amendment No. 20”). (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post-Effective Amendment No. 3. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post Effective Amendment No. 25. (m) Distribution Plan is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A, filed on February 26, 2004. (n) Registrant's Rule 18f-3Plan, amended as of July 15, 2011.* (p)(1) Code of Ethics adopted by Registrant, Registrant’s Adviser and Registrant’s Distributor is incorporated by reference to Exhibit (p)(1) of Post-Effective Amendment No. 20. (p)(2) Code of Ethics adopted by Registrant's Sub-Adviser is incorporated by reference to exhibit (p) (2) of Post-Effective Amendment No. 18. (p)(3) Code of Ethics of the Nonmanagement Board Members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(3) of Post-Effective Amendment No. 24. Other Exhibits (a)(1) Power of Attorney of the Directors is incorporated by reference to Other Exhibits (a)(1) of Post-Effective Amendment No. 24. (a)(2) Power of Attorney of Officers is incorporated by reference to Other Exhibits (a)(2) of Post-Effective Amendment No. 24. (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibits (b) of Post-Effective Amendment No. 24 . * Filed herewith. Item 29. Persons Controlled by or under Common Control with Registrant. Not Applicable. Item 30. Indemnification. The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys' fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article VI of the Registrant's Articles of Incorporation and any amendments thereto, Article VIII of Registrant's Amended and Restated By-Laws, Section 2-418 of the Maryland General Corporation Law and Section 1.10 of the Distribution Agreement, which is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 25. Item 31. Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser and manager for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon+ Executive Vice President 4/07 - Present Allomon Corporation+ Treasurer 12/07 - Present APT Holdings Corporation+ Treasurer 12/07 - Present BNY Mellon, N.A.+ Treasurer 7/07 - 0/10 Mellon Funding Corporation+ The Bank of New York Mellon Corporation+ Treasurer Treasurer 12/07 - 12/09 7/07 - 01/10 Cyrus Taraporevala Director Urdang Capital Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present Urdang Securities Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present The Boston Company Asset Management NY, LLC* Manager 08/06 - Present The Boston Company Asset Management LLC* Manager 01/08 - Present BNY Mellon, National Association+ Senior Vice President 07/06 - Present The Bank of New York Mellon***** Senior Vice President 07/06 - Present Scott E. Wennerholm Director Mellon Capital Management Corporation*** Director 10/05 - Present Newton Management Limited London, England Director 1/06 - Present Gannett Welsh & Kotler LLC Manager 11/07 - Present 222 Berkley Street Boston, MA 02116 Administrator 11/07 - Present BNY Alcentra Group Holdings, Inc. ++ Director 10/07 - Present Ivy Asset Management Corp. One Jericho Plaza Jericho, NY 11753 Director 12/07 - Present Urdang Capital Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present Urdang Securities Management, Inc. 630 West Germantown Pike, Suite 300 Plymouth Meeting, PA 19462 Director 10/07 - Present EACM Advisors LLC 200 Connecticut Avenue Norwalk, CT 06854-1940 Manager 6/04 - Present Franklin Portfolio Associates LLC* Manager 1/06 - Present The Boston Company Asset Management NY, LLC* Manager 10/07 - Present The Boston Company Asset Management LLC* Manager 10/05 - Present Pareto Investment Management Limited London, England Director 3/06 - Present Standish Mellon Asset Management Company, LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Member, Board of Managers 10/05 - Present The Boston Company Holding, LLC* Member, Board of Managers 4/06 - Present The Bank of New York Mellon ***** Senior Vice President 7/08 - Present BNY Mellon, National Association + Senior Vice President 7/08 - Present Mellon Bank, N.A. + Senior Vice President 10/05 - 6/08 Mellon Trust of New England, N. A.* Director Senior Vice President 4/06 - 6/08 10/05 - 6/08 MAM (DE) Trust+++++ Member of Board of Trustees 1/07 - Present MAM (MA) Holding Trust+++++ Member of Board of Trustees 1/07 - Present Bradley J. Skapyak Chief Operating Officer and Director MBSC Securities Corporation++ Executive Vice President 6/07 - Present The Bank of New York Mellon**** Senior Vice President 4/07 - Present The Dreyfus Family of Funds++ President 1/10 - Present Dreyfus Transfer, Inc. ++ Chairman Director Senior Vice President 5/11 - Present 5/10 - Present 5/10 - 5/11 Dwight Jacobsen Executive Vice President and Director None Patrice M. Kozlowski Senior Vice President – Corporate Communications None Gary Pierce Controller The Bank of New York Mellon ***** Vice President 7/08 - Present BNY Mellon, National Association + Vice President 7/08 - Present The Dreyfus Trust Company+++ Chief Financial Officer Treasurer 7/05 - 6/08 7/05 - 6/08 Laurel Capital Advisors, LLP+ Chief Financial Officer 5/07 - Present MBSC Securities Corporation++ Director Chief Financial Officer 6/07 – Present 6/07 - Present Founders Asset Management, LLC**** Assistant Treasurer 7/06 - 12/09 Dreyfus Consumer Credit Corporation ++ Treasurer 7/05 - 08/10 Dreyfus Transfer, Inc. ++ Chief Financial Officer Treasurer 7/05 - Present 5/11- Present Dreyfus Service Organization, Inc.++ Treasurer 7/05 – Present Seven Six Seven Agency, Inc. ++ Treasurer 4/99 - Present Joseph W. Connolly Chief Compliance Officer The Dreyfus Family of Funds++ Chief Compliance Officer 10/04 - Present Laurel Capital Advisors, LLP+ Chief Compliance Officer 4/05 - Present BNY Mellon Funds Trust++ Chief Compliance Officer 10/04 - Present MBSC Securities Corporation++ Chief Compliance Officer 6/07 – Present Gary E. Abbs Vice President – Tax The Bank of New York Mellon+ First Vice President and Manager of Tax Compliance 12/96 - Present Dreyfus Service Organization++ Vice President – Tax 01/09 - Present Dreyfus Consumer Credit Corporation++ Chairman President 01/09 – 08/10 01/09 – 08/10 MBSC Securities Corporation++ Vice President – Tax 01/09 - Present Jill Gill Vice President – Human Resources MBSC Securities Corporation++ Vice President 6/07 – Present The Bank of New York Mellon ***** Vice President 7/08 – Present BNY Mellon, National Association + Vice President 7/08 - Present Mellon Bank N.A. + Vice President 10/06 – 6/08 Joanne S. Huber Vice President – Tax The Bank of New York Mellon+ State & Local Compliance Manager 07/1/07 - Present Dreyfus Service Organization++ Vice President – Tax 01/09 – Present Dreyfus Consumer Credit Corporation++ Vice President – Tax 01/09 – 08/10 MBSC Securities Corporation++ Vice President – Tax 01/09 – Present Anthony Mayo Vice President – Information Systems None John E. Lane Vice President A P Colorado, Inc. + Vice President – Real Estate and Leases 8/07 - Present A P East, Inc. + Vice President– Real Estate and Leases 8/07 - Present A P Management, Inc. + Vice President– Real Estate and Leases 8/07 - Present A P Properties, Inc. + Vice President – Real Estate and Leases 8/07 - Present Allomon Corporation+ Vice President– Real Estate and Leases 8/07 - Present AP Residential Realty, Inc. + Vice President– Real Estate and Leases 8/07 - Present AP Wheels, Inc. + Vice President– Real Estate and Leases 8/07 - Present BNY Mellon, National Association + Vice President – Real Estate and Leases 7/08 - Present Citmelex Corporation+ Vice President– Real Estate and Leases 8/07 - Present Eagle Investment Systems LLC 65 LaSalle Road West Hartford, CT 06107 Vice President– Real Estate and Leases 8/07 - Present East Properties Inc. + Vice President– Real Estate and Leases 8/07 - Present FSFC, Inc. + Vice President– Real Estate and Leases 8/07 - Present Holiday Properties, Inc. + Vice President– Real Estate and Leases 8/07 - Present MBC Investments Corporation+ Vice President– Real Estate and Leases 8/07 - Present MBSC Securities Corporation++ Vice President– Real Estate and Leases 8/07 - Present MELDEL Leasing Corporation Number 2, Inc. + Vice President– Real Estate and Leases 7/07 - Present Mellon Bank Community Development Corporation+ Vice President– Real Estate and Leases 11/07 - Present Mellon Capital Management Corporation+ Vice President– Real Estate and Leases 8/07 - Present Mellon Financial Services Corporation #1+ Vice President– Real Estate and Leases 8/07 - Present Mellon Financial Services Corporation #4+ Vice President – Real Estate and Leases 7/07 - Present Mellon Funding Corporation+ Vice President– Real Estate and Leases 12/07 - Present Mellon Holdings, LLC+ Vice President– Real Estate and Leases 12/07 - Present Mellon International Leasing Company+ Vice President– Real Estate and Leases 7/07 - Present Mellon Leasing Corporation+ Vice President– Real Estate and Leases 7/07 - Present Mellon Securities Trust Company+ Vice President– Real Estate and Leases 8/07 - 7/08 Mellon Trust Company of Illinois+ Vice President– Real Estate and Leases 8/07 - 07/08 Mellon Trust Company of New England, N.A.+ Vice President– Real Estate and Leases 8/07 - 6/08 Mellon Trust Company of New York LLC++ Vice President– Real Estate and Leases 8/07 - 6/08 Mellon Ventures, Inc. + Vice President– Real Estate and Leases 8/07 - Present Melnamor Corporation+ Vice President– Real Estate and Leases 8/07 - Present MFS Leasing Corp. + Vice President– Real Estate and Leases 7/07 - Present MMIP, LLC+ Vice President– Real Estate and Leases 8/07 - Present Pareto New York LLC++ Vice President– Real Estate and Leases 10/07 - Present Pontus, Inc. + Vice President– Real Estate and Leases 7/07 - Present Promenade, Inc. + Vice President– Real Estate and Leases 8/07 - Present RECR, Inc. + Vice President– Real Estate and Leases 8/07 - Present Technology Services Group, Inc.***** Senior Vice President 6/06 - Present Tennesee Processing Center LLC***** Managing Director 5/08 - Present Texas AP, Inc. + Vice President– Real Estate and Leases 8/07 - Present The Bank of New York Mellon***** Vice President – Real Estate and Leases 7/08 - Present The Bank of New York Mellon Corporation***** Executive Vice President 8/07 - Present Trilem, Inc. + Vice President– Real Estate and Leases 8/07 - Present Jeanne M. Login Vice President A P Colorado, Inc. + Vice President– Real Estate and Leases 8/07 - Present A P East, Inc. + Vice President– Real Estate and Leases 8/07 - Present A P Management, Inc. + Vice President– Real Estate and Leases 8/07 - Present A P Properties, Inc. + Vice President – Real Estate and Leases 8/07 - Present Allomon Corporation+ Vice President– Real Estate and Leases 8/07 - Present AP Residential Realty, Inc. + Vice President– Real Estate and Leases 8/07 - Present AP Wheels, Inc. + Vice President– Real Estate and Leases 8/07 - Present APT Holdings Corporation+ Vice President– Real Estate and Leases 8/07 - Present BNY Investment Management Services LLC++++ Vice President– Real Estate and Leases 1/01 - Present BNY Mellon, National Association + Vice President – Real Estate and Leases 7/08 - Present Citmelex Corporation+ Vice President– Real Estate and Leases 8/07 - Present Eagle Investment Systems LLC+ Vice President– Real Estate and Leases 8/07 - Present East Properties Inc. + Vice President– Real Estate and Leases 8/07 - Present FSFC, Inc. + Vice President– Real Estate and Leases 8/07 - Present Holiday Properties, Inc. + Vice President– Real Estate and Leases 8/07 - Present MBC Investments Corporation+ Vice President– Real Estate and Leases 8/07 - Present MBSC Securities Corporation++ Vice President– Real Estate and Leases 8/07 - Present MELDEL Leasing Corporation Number 2, Inc. + Vice President– Real Estate and Leases 7/07 - Present Mellon Bank Community Development Corporation+ Vice President – Real Estate and Leases 11/07 - Present Mellon Capital Management Corporation+ Vice President– Real Estate and Leases 8/07 - Present Mellon Financial Services Corporation #1+ Vice President– Real Estate and Leases 8/07 - Present Mellon Financial Services Corporation #4+ Vice President – Real Estate and Leases 7/07 - Present Mellon Funding Corporation+ Vice President – Real Estate and Leases 12/07 - Present Mellon Holdings LLC+ Vice President – Real Estate and Leases 12/07 - Present Mellon International Leasing Company+ Vice President– Real Estate and Leases 7/07 - Present Mellon Leasing Corporation+ Vice President– Real Estate and Leases 7/07 - Present Mellon Securities Trust Company+ Vice President – Real Estate and Leases 8/07 - 7/08 Mellon Trust of New England, N.A. * Vice President – Real Estate and Leases 8/07 - 6/08 Mellon Trust Company of Illinois+ Vice President– Real Estate and Leases 8/07 - 7/08 MFS Leasing Corp. + Vice President– Real Estate and Leases 7/07 - Present MMIP, LLC+ Vice President– Real Estate and Leases 8/07 - Present Pontus, Inc. + Vice President– Real Estate and Leases 7/07 - Present Promenade, Inc. + Vice President – Real Estate and Leases 8/07 - Present RECR, Inc. + Vice President – Real Estate and Leases 8/07 - Present Tennesee Processing Center LLC***** Managing Director 5/08 - Present Texas AP, Inc. + Vice President – Real Estate and Leases 8/07 - Present The Bank of New York Mellon***** Vice President – Real Estate and Leases 7/08 - Present Trilem, Inc. + Vice President – Real Estate and Leases 8/07 - Present James Bitetto Secretary The Dreyfus Family of Funds++ Vice President and Assistant Secretary 8/05 - Present MBSC Securities Corporation++ Assistant Secretary 6/07 - Present Dreyfus Service Organization, Inc.++ Secretary 8/05 - Present The Dreyfus Consumer Credit Corporation++ Vice President 2/02 - 08/10 Founders Asset Management LLC**** Assistant Secretary 3/09 - 12/09 * The address of the business so indicated is One Boston Place, Boston, Massachusetts, 02108. ** The address of the business so indicated is One Bush Street, Suite 450, San Francisco, California 94104. *** The address of the business so indicated is 50 Fremont Street, Suite 3900, San Francisco, California 94104. **** The address of the business so indicated is 210 University Blvd., Suite 800, Denver, Colorado 80206. ***** The address of the business so indicated is One Wall Street, New York, New York 10286. + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, Pennsylvania 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, New York 10166. +++ The address of the business so indicated is 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. ++++ The address of the business so indicated is White Clay Center, Route 273, Newark, Delaware 19711. +++++ The address of the business so indicated is 4005 Kennett Pike, Greenville, DE 19804. Item 32. Principal Underwriters (a) Other investment companies for which Registrant's principal underwriter (exclusive distributor) acts as principal underwriter or exclusive distributor: 1. Advantage Funds, Inc. 2. BNY Mellon Funds Trust 3. CitizensSelect Funds 4. Dreyfus Appreciation Fund, Inc. 5. Dreyfus BASIC Money Market Fund, Inc. 6. Dreyfus BASIC U.S. Government Money Market Fund 7. Dreyfus BASIC U.S. Mortgage Securities Fund 8. Dreyfus Bond Funds, Inc. 9. Dreyfus Cash Management 10. Dreyfus Cash Management Plus, Inc. 11. Dreyfus Connecticut Municipal Money Market Fund, Inc. 12. Dreyfus Dynamic Alternatives Fund, Inc. 13. Dreyfus Funds, Inc. 14. The Dreyfus Fund Incorporated 15. Dreyfus Government Cash Management Funds 16. Dreyfus Growth and Income Fund, Inc. 17. Dreyfus Index Funds, Inc. 18. Dreyfus Institutional Cash Advantage Funds 19. Dreyfus Institutional Preferred Money Market Funds 20. Dreyfus Institutional Reserves Funds 21. Dreyfus Intermediate Municipal Bond Fund, Inc. 22. Dreyfus International Funds, Inc. 23. Dreyfus Investment Funds 24. Dreyfus Investment Grade Funds, Inc. 25. Dreyfus Investment Portfolios 26. The Dreyfus/Laurel Funds, Inc. 27. The Dreyfus/Laurel Funds Trust 28. The Dreyfus/Laurel Tax-Free Municipal Funds 29. Dreyfus LifeTime Portfolios, Inc. 30. Dreyfus Liquid Assets, Inc. 31. Dreyfus Manager Funds I 32. Dreyfus Manager Funds II 33. Dreyfus Massachusetts Municipal Money Market Fund 34. Dreyfus Midcap Index Fund, Inc. 35. Dreyfus Money Market Instruments, Inc. 36. Dreyfus Municipal Bond Opportunity Fund 37. Dreyfus Municipal Cash Management Plus 38. Dreyfus Municipal Funds, Inc. 39. Dreyfus Municipal Money Market Fund, Inc. 40. Dreyfus New Jersey Municipal Bond Fund, Inc. 41. Dreyfus New Jersey Municipal Money Market Fund, Inc. 42. Dreyfus New York AMT-Free Municipal Bond Fund 43. Dreyfus New York AMT-Free Municipal Money Market Fund 44. Dreyfus New York Municipal Cash Management 45. Dreyfus New York Tax Exempt Bond Fund, Inc. 46. Dreyfus Opportunity Funds 47. Dreyfus Pennsylvania Municipal Money Market Fund 48. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. 49. Dreyfus Premier GNMA Fund, Inc. 50. Dreyfus Premier Investment Funds, Inc. 51. Dreyfus Premier Short-Intermediate Municipal Bond Fund 52. Dreyfus Premier Worldwide Growth Fund, Inc. 53. Dreyfus Research Growth Fund, Inc. 54. Dreyfus State Municipal Bond Funds 55. Dreyfus Stock Funds 56. Dreyfus Short-Intermediate Government Fund 57. The Dreyfus Socially Responsible Growth Fund, Inc. 58. Dreyfus Stock Index Fund, Inc. 59. Dreyfus Tax Exempt Cash Management Funds 60. The Dreyfus Third Century Fund, Inc. 61. Dreyfus Treasury & Agency Cash Management 62. Dreyfus Treasury Prime Cash Management 63. Dreyfus U.S. Treasury Intermediate Term Fund 64. Dreyfus U.S. Treasury Long Term Fund 65. Dreyfus 100% U.S. Treasury Money Market Fund 66. Dreyfus Variable Investment Fund 67. Dreyfus Worldwide Dollar Money Market Fund, Inc. 68. General California Municipal Money Market Fund 69. General Government Securities Money Market Funds, Inc. 70. General Money Market Fund, Inc. 71. General Municipal Money Market Funds, Inc. 72. General New York Municipal Money Market Fund 73. Strategic Funds, Inc. (b) Name and principal Business address Positions and offices with the Distributor Positions and Offices with Registrant Jon R. Baum* Chief Executive Officer and Chairman of the Board None Ken Bradle** President and Director None Robert G. Capone**** Executive Vice President and Director None J. Charles Cardona* Executive Vice President and Director Executive Vice President (Money Market Funds Only) Sue Ann Cormack** Executive Vice President None John M. Donaghey*** Executive Vice President and Director None Dwight D. Jacobsen* Executive Vice President and Director None Mark A. Keleher***** Executive Vice President None James D. Kohley*** Executive Vice President None Jeffrey D. Landau* Executive Vice President and Director None William H. Maresca* Executive Vice President and Director None Timothy M. McCormick* Executive Vice President None David K. Mossman*** Executive Vice President None Irene Papadoulis** Executive Vice President None Matthew Perrone** Executive Vice President None Noreen Ross* Executive Vice President None Bradley J. Skapyak* Executive Vice President President Gary Pierce* Chief Financial Officer and Director None Tracy Hopkins* Senior Vice President None Mercedez Katz** Senior Vice President None Mary T. Lomasney**** Senior Vice President None Barbara A. McCann**** Senior Vice President None Christopher D. O' Connor* Senior Vice President None Christine Carr Smith***** Senior Vice President None Ronald Jamison* Chief Legal Officer and Secretary None Joseph W. Connolly* Chief Compliance Officer (Investment Advisory Business) Chief Compliance Officer Stephen Storen* Chief Compliance Officer Anti-Money Laundering Compliance Officer Maria Georgopoulos* Vice President – Facilities Management None Stewart Rosen* Vice President – Facilities Management None Karin L. Waldmann* Privacy Officer None Gary E. Abbs*** Vice President – Tax None Timothy I. Barrett** Vice President None Gina DiChiara* Vice President None Jill Gill* Vice President None Joanne S. Huber*** Vice President – Tax None John E. Lane***** Vice President – Real Estate and Leases None Jeanne M. Login***** Vice President – Real Estate and Leases None Donna M. Impagliazzo** Vice President – Compliance and Anti-Money Laundery Officer None Edward A. Markward* Vice President – Compliance None Anthony Nunez* Vice President – Finance None William Schalda* Vice President None John Shea* Vice President – Finance None Christopher A. Stallone** Vice President None Susan Verbil* Vice President – Finance None William Verity* Vice President – Finance None James Windels* Vice President Treasurer James Bitetto* Assistant Secretary Vice President and Assistant Secretary James D. Muir* Assistant Secretary None Barbara J. Parrish*** Assistant Secretary None Cristina Rice*** Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is One Mellon Bank Center, Pittsburgh, PA 15258. **** Principal business address is One Boston Place, Boston, MA 02108. ***** Principal business address is 50 Fremont Street, Suite 3900, San Francisco, CA 94104. ***** Principal business address is 101 Barclay Street, New York 10286. Item 33. Location of Accounts and Records 1. The Bank of New York Mellon One Wall Street New York, New York 10286 2. The Bank of New York Mellon One Mellon Bank Center Pittsburgh, Pennsylvania 15258 3. DST Systems, Inc. 1055 Broadway Kansas City, MO 64105 4. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Item 34. Management Services Not Applicable Item 35. Undertakings None SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 13 th day of July, 2011. DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President 7/13/2011 (Principal Executive Officer) Bradley J. Skapyak /s/James Windels* Treasurer (Principal Financial and Accounting 7/13/2011 James Windels Officer) /s/Joseph S. DiMartino* Chairman of the Board 7/13/2011 of Directors Joseph S. DiMartino /s/Clifford L. Alexander, Jr.* Director 7/13/2011 Clifford L. Alexander, Jr. /s/ David W. Burke* Director 7/13/2011 David W. Burke /s/ Peggy C. Davis* Director7/13/2011 Peggy C. Davis /s/Diane Dunst* Director 7/13/2011 Diane Dunst /s/Ernest Kafka*Director 7/13/2011 Ernest Kafka /s/Nathan Leventhal* Director 7/13/2011 Nathan Leventhal /s/Daniel Rose* Director 7/13/2011 Daniel Rose *BY: /s/ Janette E. Farragher Janette E. Farragher, Attorney-in-Fact INDEX OF EXHIBITS ITEM 28 (n) Registrant’s Rule 18f-3 Plan.
